Citation Nr: 1734651	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  11-02 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, including secondary to service-connected disabilities.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to an increased rating in excess of 10 percent for gastroesophageal reflux disease.

4.  Entitlement to a compensable rating for bilateral hearing loss.

5.  Entitlement to service connection for a right ankle condition.

6.  Entitlement to service connection for a right knee condition.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from March 1979 to November 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The issues of entitlement to an increased rating for hearing loss and entitlement to service connection for a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, sinusitis is related to service.

2.  Sleep apnea is proximately due to service-connected sinusitis. 

3.  Throughout the appeal period, GERD has been manifested by symptoms approximating persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. 

4.  The Veteran's right ankle disability, diagnosed as chronic right ankle sprain and degenerative changes, is related to the Veteran's active military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sinusitis have been met.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016). 

3.  The criteria for a 30 percent disability rating for GERD, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.20, 4.21, 4.113, 4.114, Diagnostic Code 7203 (2016).

4.  The criteria for service connection for a right ankle disability, diagnosed as chronic right ankle sprain and degenerative changes, have been met.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a). 
In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303 (b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is listed as a chronic condition under 38 C.F.R. § 3.309 (a).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112 (West 2016); 38 C.F.R. §§ 3.307, 3.309 (2016).  The Veteran must have served 90 days or more during a war period or after December 31, 1946, and the chronic disease must have become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 
38 C.F.R. § 3.310 (a) (2016).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.
To prevail on the issue of secondary service causation, generally, the record must show (1) medical evidence of a current disability, (2) a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Service Connection for Sinusitis

The Veteran contends that he had sinusitis in service.  He also contends that his current sinus disability is causally related to a nasal fracture he sustained in a car accident during active duty.   

The Veteran testified that he was treated for chronic sinusitis on numerous occasions during his active service.  At the Board hearing, he testified that his sinusitis symptoms worsened after a car accident in service, in which he sustained a nose injury.  The Veteran testified that he took antibiotics when he was in service.  

Service treatment records show treatment of sinus problems.  A June 1983 entry in the service treatment records noted a complaint of running sinuses and a sore throat for 72 hours.  The Veteran was diagnosed with a common cold.  In September 1983 the Veteran reported a sinus cold and trouble breathing because of sinus problems.  An assessment of sinusitis was noted.  A January 1984 entry in the STR reflects a diagnosis of sinusitis versus upper respiratory infection.  

A May 1990 entry in the service treatment record shows that the Veteran reported a history of a broken nose, treated at Darnell Army Hospital in 1980.  The Veteran has reported that he received treatment at Darnall Army Hospital after the accident.  The RO attempted to obtain records from Darnall Army Hospital and received a negative response in March 2012.  

A private treatment record dated in October 2000 reflects diagnoses of vasomotor rhinitis and sinus infection.  A private treatment record dated in January 2002 noted a diagnosis of left maxillary sinusitis.  Private treatment records dated in October 2004 reflect an assessment of acute sinusitis. 

A private treatment record dated in August 2010 noted nasal obstructive problems and sinusitis.  A nasal septoplasty was planned.  The Veteran underwent nasal septoplasty in August 2010.  

A private medical opinion dated in August 2010 shows that the Veteran was seen for an evaluation of recurrent sinusitis.  A physician diagnosed chronic nasal obstruction due to nasal septal deviation and hypertrophy of the inferior turbinates.   

The Veteran submitted a lay statement from his uncle describing the Veteran's injuries.  A November 2010 statement from the Veteran's uncle noted that the Veteran was involved in an automobile accident in September 1980 and was treated by Killeen EMS for a fractured nose.  The Veteran's uncle reported that the Veteran was then transported to his uncle's home.  The Veteran's uncle stated that he rushed the Veteran to Darnall Army Hospital for medical attention because he was bleeding from his nose. The Veteran's uncle stated that he was treated for a fractured nose at Darnall Hospital.  The Board finds the lay evidence credible with respect to the Veteran's history of injury in a car accident and subsequent diagnosis of a fractured nose.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (holding that lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record).  

The Veteran had a VA examination in April 2012.  The Veteran reported a history of a nasal fracture in service.  He reported a history of treatment for sinusitis in service.  He reported that he had recurrent sinus infections and difficulty breathing.  The Veteran reported a history of nasal septoplasty in 2010.  The Veteran reported that he continued to have recurrent sinus infections.  The VA examiner diagnosed sinusitis and a deviated nasal septum.  The examiner opined that sinusitis is not related to service.  The examiner reasoned that the Veteran was not diagnosed with chronic sinusitis on examination.  The examiner explained that the Veteran had a history of nasal obstruction and nasal septoplasty and was treated for common colds and upper respiratory infections in service.  The examiner did not address the assessment of sinusitis in service of the post-service treatment for sinusitis in the private treatment records.   

In August 2014, the Veteran submitted a medical opinion from a private physician.  The physician diagnosed sinusitis.  The physician opined that the Veteran has chronic allergies and a deviated nasal septum, which was worsened by a broken nose sustained in service. 

The Board finds that the evidence is at least in equipoise.   The April 2012 VA medical opinion did not address the history of sinusitis in service and since service.  In contrast, the August 2014 opinion indicated that the Veteran had a chronic sinus disability during service which was worsened by a nasal fracture.  As there is competent evidence linking his current sinus disability to sinus injuries in service, service connection is warranted.  

Service Connection for a Sleep Disorder 

The Veteran asserts that a current sleep disorder is related to a nose fracture he sustained in service and to symptoms of sinusitis.

Service connection for sinusitis has been granted pursuant to this decision.

During service, in June 1985, the Veteran was diagnosed with sleep walking of unknown etiology.  

A June 2010 VA treatment record reflects that the Veteran reported a complaint of sleep walking.  

An August 2010 private treatment record noted a  history of obstructive sleep apnea.

In August 2014, the Veteran submitted a medical opinion from a private physician.  The physician diagnosed sleep apnea.  

In January 2015, a VA examiner opined that obstructive sleep apnea is not related to service.  The examiner opined that the most likely etiology is weight gain.  

The Veteran had a VA examination for sleep apnea in January 2011.  The Veteran reported that he had extreme snoring when he was on active duty.  He reported that he was given medication to try to stop his snoring by putting him in a deeper sleep.  He reported that he would stop breathing, and his wife would wake him up.  The Veteran reported that he was sent for a sleep study after service and was diagnosed with obstructive sleep apnea.  The Veteran reported that he had had 7 sinus infections in the last year and was sent to an ENT physician who performed sinus surgery.  The examiner noted a positive history for sleep apnea and medical records for nasal surgery.  The examiner noted that service treatment records showed that the Veteran was treated for a sleep disturbance related to sleep walking.  The examiner cited a medical study which concluded that factors for sleep apnea include obesity, increasing age, craniofacial abnormalities, and upper airway tissue abnormalities.  Other potential risk factors include heredity, smoking, nasal congestion, and diabetes.  The examiner noted that the Veteran had no military history of sleep apnea.  The examiner noted that the Veteran's nasal septal fracture and excessive nasal tissue may have contributed to the higher pressures needed from C-PAP to keep the airway open; however it did not cause sleep apnea.  The examiner opined that the nasal/septal repair did not cure the Veteran's sleep apnea. 

As noted above, private treatment records dated in August 2010 showed findings of  chronic nasal obstruction due to nasal septal deviation and hypertrophy of the inferior turbinates.  The medical study cited by the January 2011 VA examiner identified nasal congestion and upper airway tissue abnormalities as risk factors that contribute to sleep apnea.  The Board finds that there is sufficient evidence linking the Veteran's sleep apnea to the service-connected sinusitis, based on the medical study cited by the VA examiner linking sleep apnea to upper airway tissue abnormalities and nasal congestion.  Accordingly, service connection for sleep apnea is warranted.  
Service Connection for a Right Ankle Disability

The Veteran contends that a current right ankle disability is related to ankle injuries that were treated in service.

At the Board hearing, the Veteran testified that his right heel was fractured in service.  He stated that he had to have special inserts to keep his ankle stable.  The Veteran testified that his ankle would twist any time he did physical training.

Service treatment records show numerous complaints regarding the right ankle.    An August 1979 entry in the service treatment record noted a twisted ankle on strain two times in one week.  The assessment was right ankle strain and inversion.  A February 1980 entry noted a complaint of a right ankle injury while playing soccer.  The Veteran was diagnosed with a right ankle contusion.  An x-ray showed soft tissue swelling over the lateral malleolus without evidence of fracture.   

A December 2009 VA x-ray shows a diagnosis of no acute bone abnormalities of the ankle and mild degenerative changes at the medial malleolus and moderate posterior calcaneal spur.  

In a January 2011 statement, the Veteran's former wife noted that the Veteran took many tumbles because his right ankle was always twisting.  

A January 2013 x-ray of the right ankle noted that comparison was made to the December 2009 x-ray.  No fractures or dislocations were demonstrated.  The bones and soft tissues were within normal limits for age.  No significant degenerative changes were identified.  

An April 2013 VA podiatry record shows that the Veteran presented for evaluation of right ankle pain that had been present for many years.  The Veteran was diagnosed with lateral ankle instability secondary to cavus foot type. 

A VA outpatient podiatry record dated in March 2014 reflects that the Veteran reported recurrent ankle sprains.  A podiatrist assessed chronic ankle sprains.

The Veteran had a VA examination in July 2014.  The Veteran reported a history of injuring his right ankle and knee in 1979.  He reported multiple ankle sprains since then, treated with a brace to minimize twisting of the ankle.  He reported twisting once a week and sprains which occurred every three months, to the point of falling down and having to go to a doctor.  His current symptoms included weakened movement and excess fatigability.  He reported that he used an ankle brace for support.  The VA examiner diagnosed a normal right ankle. 

The Board finds that the evidence shows that a chronic ankle disability has been present since service.  The Veteran was treated for a right ankle disability in service.  He has testified to having had his right ankle symptoms in service and ever since, which, as a lay person, he is competent to report.  Jandreau v. Nicholson, 492 F.3d 1372 (2007) (lay evidence can be competent to establish diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms supports a later diagnosis by a medical professional).  There is credible evidence of continuity of symptomatology based on the Veteran's testimony.  The Veteran's current right ankle disability includes degenerative changes, according to the December 2009 x-ray report.  As arthritis is considered a chronic disease under 38 C.F.R. § 3.309 (a), service connection can be granted for this disease by establishing continuity of symptomatology since service under 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Resolving reasonable doubt in the Veteran's favor, he has had right ankle symptoms since service.  Accordingly, the criteria for service connection for a right ankle disability, diagnosed as chronic ankle sprain and degenerative changes, are met.

Initial Rating for GERD

An August 2012 rating decision granted service connection for GERD.  A non-compensable rating was assigned from June 2010.  A December 2014 rating decision granted a 10 percent rating, effective from July 17, 2014.  

GERD is rated according to Diagnostic Code 7346.  A 10 percent rating is assignable with two or more symptoms for the 30 percent evaluation of less severity.  A 30 percent disability rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assignable with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.

A June 2010 private treatment record noted a diagnosis of Barrett's esophagus.  

Upon VA examination in April 2012, the VA examiner diagnosed Barret's esophagus and hiatal hernia.  The Veteran reported that he had to watch what he ate, or he would have significant acid reflux.  His symptoms included infrequent episodes of epigastric distress and reflux.  The Veteran denied persistently recurrent epigastric distress, dysphagia, pyrosis, regurgitation, substernal arm or shoulder pain, sleep disturbance caused by esophageal reflux, weight loss, nausea, vomiting, hematemesis, and melena.  Esophageal stricture or spasm was not present.  There were no other pertinent findings or complications noted.  

A VA gastroenterology consultation dated in April 2013 indicated that the Veteran was referred due to a history of Barrett's esophagus.  The Veteran reported heartburn and daily reflux.  He denied fever, chills, and weight loss. 

At a July 2014 VA examination, the Veteran reported yearly endoscopic examinations secondary to Barrett's esophagitis and daily Prilosec to prevent symptoms of heartburn, which caused vomiting.  The symptoms noted on examination included persistently recurrent epigastric distress, pyrosis, reflux, regurgitation, substernal arm or shoulder pain, and vomiting.  Hematemesis and melena were not present.  The Veteran did not have esophageal stricture.  

At the Board hearing, the Veteran testified that he takes two Prilosec tablets a day.  He testified that he has constant regurgitation and has to be very careful about what he eats.   

On review of the lay and medical evidence, the Board finds that the criteria for a 30 percent rating have been approximated throughout the appeal period.  The Board finds that the criteria for a 60 percent rating under Diagnostic Code 7346 are not met, as the evidence does not show that GERD is manifested by pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  The Board has considered whether a rating in excess of 30 percent is warranted under any other diagnostic codes.  The Board has also considered other diagnostic codes, including Diagnostic Code 7305 (ulcer, duodenal) and Diagnostic Code 7203 (esophagus stricture).  Under Diagnostic Code 7305, a 40 percent rating is warranted for moderately severe duodenal ulcer; less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four times or more a year.  A 60 percent rating is warranted for duodenal ulcer that is severe; pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health. 38 C.F.R. § 4.114, Diagnostic Code 7305.  According to Diagnostic Code 7203, a 50 percent rating is warranted for severe stricture of the esophagus, permitting liquids only.  38 C.F.R. § 4.114, Diagnostic Code 7203.  

The April 2012 and July 2014 VA examinations reflect that the Veteran does not have symptoms of recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  There were no complaints or findings of incapacitating episodes.  The April 2012 examination does not show that the Veteran has other symptom combinations productive of severe impairment of health.

The provisions of 38 C.F.R. § 4.113 state that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition. Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Separate ratings are not assignable for GERD and Barrett's esophagus because these disabilities produce a common disability picture. 

Accordingly, for the foregoing reasons, the Board concludes that a 30 percent rating, but no higher, is warranted for GERD.  In reaching this determination, the Board has considered the benefit of the doubt rule.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1991). 

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER


Service connection for sinusitis is granted.

Service connection for sleep apnea is granted.

A 30 percent rating, but no higher, is granted for GERD.

Service connection is granted for a right ankle disability, to include chronic sprain and degenerative changes.  


REMAND

Increased Rating for Hearing Loss

The Veteran was last afforded a VA examination for hearing loss in March 2013.  
At the Board hearing, the Veteran testified that he had an audiological evaluation at the VA clinic in Austin which showed that his right ear hearing is almost completely lost.  The Veteran's testimony indicates that there is a possible worsening of his hearing loss disability.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).   

Service Connection for a Right Knee Disablity 

The Veteran claims that his right knee disability is either caused or aggravated by his service-connected right ankle disability.  A VA examination is necessary to ascertain whether a right knee disability is proximately caused by, or aggravated by, his service-connected right ankle disability.  


Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should obtain and associate with the electronic record all outstanding pertinent treatment records from the Central Texas VA Healthcare System and Austin Outpatient Clinic dated from December 2015 to the present.  

2.  Provide the Veteran a VA audiology examination to ascertain the current severity of hearing loss.  The claims folder must be provided for the examiner's review in conjunction with the examination, and the examination report should indicate that the examiner reviewed the claims file.  All indicated tests and studies should be performed, including audiometric testing and speech recognition testing, and all clinical findings should be set forth in detail.  The VA examiner should comment upon the effect of hearing loss on the Veteran's occupational functioning and daily activities.

3.  Provide the Veteran with a VA compensation examination to ascertain the current nature and etiology of a right ankle disability.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis. The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials.

 a. Record all right knee diagnoses shown on examination.

 b. Review the Veteran's May 2017 hearing testimony regarding a right knee injury in service and the post-service treatment records.  The examiner should accept as true the Veteran's report of right knee pain during service.  

 c. Provide an opinion as to whether a diagnosed right knee disorder is at least as likely as not related to the Veteran's active service

 d. Provide an opinion as to whether a right knee disability is proximately due to his service-connected right ankle disability?

 e. Provide an opinion as to whether a right knee disability is aggravated by his right ankle disability?

 f. Provide complete rationale for all opinions expressed. If an opinion cannot be provided without resorting to speculation, the examiner should explain why it is not possible to provide an opinion.

4.  Then, readjudicate claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


